   4:21-cr-03081-JMG-CRZ Doc # 16 Filed: 09/09/21 Page 1 of 1 - Page ID # 33




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                               4:21CR3081

      vs.
                                                                ORDER
BROOKS L. DUESTE,

                    Defendant.


       Defendant has moved to continue the pretrial motion deadline, (Filing No. 15),
because Defendant needs additional time to review the discovery. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 15), is granted.

      2)     Pretrial motions shall be filed on or before October 29, 2021.

      3)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, United States District Judge, in Courtroom 1, 100 Centennial Mall
             North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
             November 29, 2021, or as soon thereafter as the case may be called, for a
             duration of four (4) trial days. Jury selection will be held at commencement
             of trial.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and November 29, 2021, shall be deemed
             excludable time in any computation of time under the requirements of the
             Speedy Trial Act, because although counsel have been duly diligent,
             additional time is needed to adequately prepare this case for trial and
             failing to grant additional time might result in a miscarriage of justice. 18
             U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as
             provided under this court’s local rules will be deemed a waiver of any right
             to later claim the time should not have been excluded under the Speedy
             Trial Act.

      September 9, 2021.                        BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
